SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Under Rule14a-12 NYSE Euronext (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. (See explanatory note below) o Fee computed on table below per Exchange Act Rules14a-6(i)(4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: Excerpts from interview with Duncan Niederauer, NYSE Euronext chief executive officer, on CNBC. (April 20, 2011) CNBC: Moments ago on the campus of Southern Methodist, the ringing of the Stock Exchange’s closing bell took place. It was the culmination of a day in which NYSE Euronext CEO, Duncan Niederauer, led a roundtable discussion on the importance of capital market competitiveness in the future, and their role in creating jobs. Joining us now in a CNBC exclusive on that discussion, among others, is Duncan Niederauer, along with Albert Niemi, who is Dean of the Cox School of Business at Southern Methodist University, and Marty Flanagan, CEO and President of Invesco. * CNBC: Duncan, let me move over to you because yesterday the CEO of ICE said that a combination of NYSE and ICE and Nasdaq OMX would make U.S. capital markets stronger against foreign competitors and thus create jobs. Does he have a valid point? DN: I actually don’t think so, Maria. I think the facts are pretty clear. It’s a nice sentiment, but we’ve had two quarters in a row where NYSE Euronext has been number one globally in terms of IPO issuance. And the fact that we’re able to be number one two quarters in a row in spite of the fact that most of the new issuance is likely to come from the emerging part of the world, tells you that the U.S. is competing just fine right now. I don’t expect to stay number one this year because I think there’s still several hundred companies that are going to come public in Asia, particularly in China, and we’ll get our fair share of those here in the U.S. But I think the facts are speaking for themselves. So we’re pretty proud of where we stand in terms of the global IPO calendar right now. -2- CNBC: So, Duncan, at first glance, and you’ve got shareholders watching obviously, but based on the numbers only, right, you look at just the numbers, Nasdaq, ICE looks like a better deal for shareholders over Deutsche Börse. It’s an 18% premium over the Deutsche bid.
